DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-20, received 11/19/2019, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 11/19/2019 & 1/11/2021 were considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe et al., U.S. Patent Application Publication Number 2009/0002856 A1, of record (hereafter Thorpe) in view of Thomas et al., U.S. Patent Number 10,429,150 B1 (hereafter Thomas).
Regarding claim 1, Thorpe discloses an optical system comprising:
an aperture stop configured to direct light through the optical system (see at least element 106);
an inverting prism assembly configured to receive light from the aperture stop and direct light through the optical system (see at least elements 124, 126 and 127); and
a field stop configured to receive light from the inverting prism assembly and direct light through the optical system to an operator of the optical system (see at least figure 4, wherein the frame element securing elements 136, 137 and 138 is interpreted to act as a field stop),
wherein a point-of-impact is identified in object space and a point-of-aim is identified in afocal space of the optical system, the inverting prism assembly being configured to be pivoted about a center of the aperture stop to effect alignment of the point-of-impact and point-of-aim in the afocal space so that the point-of-aim is coincident with the optical axis (see at least figures 9-11, elements 87, 106 and 193, as well as paragraphs [0047]-[0050] and [0062]-[0063]).

However, Thomas teaches a compact optical sight including an objective lens assembly, an eyepiece lens assembly, an aperture stop, an inverting prism assembly, and a field stop which receives light from the inverting prism assembly and directs the light through the optical system to an operator (see at least figure 2, elements 12, 62, 14, 16, 80 and 44 of Thomas).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical system of Thorpe to include the teachings of Thomas so that the optical system includes a field stop which receives light from the inverting prism assembly and directs the light through the optical system to an operator, for the purpose of achieving the predictable result of controlling the optical transmission characteristics of the optical system, such as brightness and/or field of view, while having a reasonable expectation for success.
Regarding claim 2, Thorpe in view of Thomas discloses at least one first lens configured to receive light from an object and direct light through the aperture stop and to the inverting prism assembly (see at least elements 121 and 122 of Thorpe).
Regarding claim 3, Thorpe further discloses that the at least one first lens includes an entrance lens positioned in front of the aperture stop (see at least elements 121, 122 and 106 of Thorpe).
Thorpe does not disclose a lens positioned behind the aperture stop. 
However, Thomas teaches a compact optical sight including an objective lens assembly, an eyepiece lens assembly, an aperture stop, an inverting prism assembly, a 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical system of Thorpe to include the teachings of Thomas so that the optical system includes at least one first lens includes a lens positioned in front of the aperture stop and a lens positioned behind the aperture stop, for the purpose of controlling the optical transmission characteristics of the optical system and reducing the total optical path length of the optical system (see at least the abstract of Thomas).
Regarding claim 4, Thorpe in view of Thomas discloses at least one second lens configured to receive light from the field stop and direct light to the operator of the optical system (see at least elements 136, 137 and 138 of Thorpe).
Regarding claim 5, Thorpe in view of Thomas discloses that the at least one second lens includes an eyepiece lens positioned behind the field stop (see at least elements 136, 137 and 138, as well as paragraph [0035] of Thorpe).
Regarding claim 6
Regarding claim 7, Thorpe in view of Thomas discloses a mechanism configured to move the inverting prism assembly (see at least element 38 or 39, as well as paragraph [0024] of Thorpe).
Regarding claim 8, Thorpe in view of Thomas discloses that the mechanism includes a prism mount cell having surfaces configured to engage surfaces of the inverting prism assembly (see at least figure 5, elements 81, 92 and 129, as well as paragraphs [0029], [0032] and [0034] of Thorpe).
Regarding claim 9, Thorpe in view of Thomas discloses that the prism mount cell is configured to rotate with respect to the housing (see at least paragraphs [0028] and [0047] of Thorpe).
Regarding claim 10, Thorpe in view of Thomas discloses that the mechanism further includes a front rotation actuator (see at least elements 87, 86, 77 and 72, as well as paragraph [0028] of Thorpe) and a rear rotation actuator to move the inverting prism assembly about a rotation point located at the aperture stop (see at least elements 87, 39, 102 and 146, as well as paragraphs [0038]-[0040] of Thorpe).
Regarding claim 11, Thorpe in view of Thomas discloses that the inverting prism assembly includes two prisms separated by an air gap (see at least element 124 and paragraph [0032] of Thorpe).
Regarding claim 12, Thorpe in view of Thomas discloses that the support housing includes a generally cylindrical structure (see at least element 12 of Thorpe).
Regarding claim 13, Thorpe discloses a method of aligning a point-of-impact and a point-of-aim of an optical system, the method comprising:
directing light through an aperture stop (see at least element 106);

directing light from the inverting prism assembly through a field stop configured to direct light to an operator of the optical system (see at least figure 4, wherein the frame element securing elements 136, 137 and 138 is interpreted to act as a field stop); and
pivoting the inverting prism assembly about a center of the aperture stop to effect alignment of the point-of-impact and point-of-aim in the afocal space so that the point-of-aim is coincident with the optical axis (see at least figures 9-11, elements 87, 106 and 193, as well as paragraphs [0047]-[0050] and [0062]-[0063]).
Thorpe does not explicitly disclose a field stop which receives light from the inverting prism assembly.
However, Thomas teaches a compact optical sight including an objective lens assembly, an eyepiece lens assembly, an aperture stop, an inverting prism assembly, and a field stop which receives light from the inverting prism assembly and directs the light through the optical system to an operator (see at least figure 2, elements 12, 62, 14, 16, 80 and 44 of Thomas).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical system of Thorpe to include the teachings of Thomas so that the optical system includes a field stop which receives light from the inverting prism assembly and directs the light through the optical system to an operator, for the purpose of achieving the predictable result of controlling the optical transmission characteristics of the optical system, such as brightness and/or field of view, while having a reasonable expectation for success.
Regarding claim 14, Thorpe in view of Thomas discloses a point-of-impact is identified in object space and a point-of-aim is identified in afocal space of the optical system (see at least figures 9-11, elements 87, 106 and 193, as well as paragraphs [0047]-[0050] and [0062]-[0063] of Thorpe).
Regarding claim 15, Thorpe in view of Thomas discloses directing light from an object through the aperture stop and to the inverting prism assembly (see at least elements 121, 122, 106 and 124 of Thorpe).
Regarding claim 16, Thorpe in view of Thomas discloses directing light from the field stop to the operator of the optical system (see at least figure 4 of Thorpe, wherein the frame element securing elements 136, 137 and 138 is interpreted to act as a field stop; figure 2, element 80 of Thomas; and the combination set forth above).
Regarding claim 17, Thorpe in view of Thomas discloses pivoting the inverting prism assembly is achieved by a mechanism configured to move the inverting prism assembly (see at least element 38 or 39, as well as paragraph [0024] of Thorpe).
Regarding claim 18, Thorpe in view of Thomas discloses that the mechanism includes a prism mount cell having surfaces configured to engage surfaces of the inverting prism assembly (see at least figure 5, elements 81, 92 and 129, as well as paragraphs [0029], [0032] and [0034] of Thorpe).
Regarding claim 19, Thorpe in view of Thomas discloses that the prism mount cell is configured to rotate with respect to the housing (see at least paragraphs [0028] and [0047] of Thorpe).
Regarding claim 20, Thorpe in view of Thomas discloses that the mechanism further includes a front rotation actuator (see at least elements 87, 86, 77 and 72, as 
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Bagwell, US 9,494,787 B1 discloses an optical scope with an objective lens assembly, an eyepiece lens assembly, an aperture stop, an inverting prism assembly, and a lens positioned in front of the aperture stop and a lens positioned behind the aperture stop (figs. 2, 4A and 4B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/2/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872